

116 HRES 791 IH: Condemning the actions of the Government of Iran and supporting the protesters in Iran, their demands for accountability, and their desire for the Government of Iran to respect freedom and human rights.
U.S. House of Representatives
2020-01-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 791IN THE HOUSE OF REPRESENTATIVESJanuary 13, 2020Mr. McCarthy submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONCondemning the actions of the Government of Iran and supporting the protesters in Iran, their
			 demands for accountability, and their desire for the Government of Iran to
			 respect freedom and human rights.
	
 Whereas in November 2019, according to Iranian interior ministry officials who provided details to Reuters, Iranian security forces killed approximately 1,500 demonstrators when they rose up across the country in protest;
 Whereas, on January 8, 2020, the Government of Iran shot down Ukraine International Airlines Flight 752, lied about its responsibility, and then admitted to mistakenly shooting the airliner down, killing all 176 people on board;
 Whereas the aircraft was carrying 167 passengers and nine crewmembers; Whereas passengers were citizens of Iran, Canada, Ukraine, Great Britain, Germany and Sweden, at least 16 were children under the age of 10, and 13 were students and alumni of Sharif University of Technology in Tehran;
 Whereas Iran’s state news agency initially reported the crash resulted from an engine fire caused by a technical fault;
 Whereas Iranian officials repeatedly denied that the flight was shot down by its armed forces; Whereas, on January 11, 2020, three days after the downing of the flight, the Government of Iran admitted that its armed forces unintentionally shot down the airliner;
 Whereas, on January 11, 2020, the Government of Iran arrested the British Ambassador to Iran, in violation of the Vienna Convention, after he attended a vigil for the victims of the downed flight, and he was released hours later;
 Whereas, on January 11, 2020, protestors gathered across Iran to denounce what they called lying and incompetence by the country’s leadership;
 Whereas at Amirkabir University of Technology in Tehran, protestors tore down posters of Maj. Gen. Qassem Solemaini;
 Whereas, on January 13, 2020, video from inside Iran showed protestors chanting slogans including Clerics get lost!; Whereas video appears to show Iranian security forces firing live ammunition at protestors and a woman being carried away leaving a trail of blood on the ground as people shout that she has been shot; and
 Whereas the President expressed support for the brave, long-suffering people of Iran and called on the Iranian Government to allow human rights groups to monitor the protests and not to use force on the protestors: Now, therefore, be it
	
 That the House of Representatives— (1)condemns the Government of Iran for killing approximately 1,500 Iranian citizens who were protesting their government;
 (2)condemns the Government of Iran for shooting down Ukraine International Airlines Flight 752; (3)condemns the Government of Iran for repeatedly lying to its people and to the world about its responsibility for the downing of Ukraine International Airlines Flight 752;
 (4)calls on the Government of Iran to— (A)refrain from the use of violence; and
 (B)protect the rights of freedom of expression and peaceful assembly; and (5)supports the protestors in Iran, their demands for accountability, and their desire for the Government of Iran to respect freedom and human rights.
			